Case: 15-11893    Date Filed: 07/27/2017   Page: 1 of 25


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                 No. 15-11893
                           ________________________

                     D.C. Docket No. 1:11-cv-02278-WSD



EARTHCAM, INC.,
a Delaware corporation,

                                                 Plaintiff - Counter
                                                 Defendant - Appellant,

versus

OXBLUE CORPORATION,
a Georgia corporation,
CHANDLER MCCORMACK,
Individually,
JOHN PAULSON,
Individually,
BRYAN MATTERN,
Individually,

                                                 Defendants - Counter
                                                 Claimant - Appellees,

RICHARD P. HERMANN, II,

                                                  Defendant - Appellee.
               Case: 15-11893       Date Filed: 07/27/2017      Page: 2 of 25


                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                      (July 27, 2017)

Before ED CARNES, Chief Judge, JORDAN, Circuit Judge, and SMITH, * District
Judge.

PER CURIAM:

       EarthCam, Inc., appeals the summary judgment entered in favor of OxBlue

Corporation, Chandler McCormack, and Bryan Mattern (collectively known as the

“OxBlue Defendants”), and Richard Hermann. EarthCam contends that the district

court erred by (1) granting summary judgment on its trade secrets misappropriation

claim against the OxBlue Defendants on grounds they allegedly never raised; (2)

concluding that it had failed to assert a claim for injunctive relief; (3) granting

summary judgment on its claim of unauthorized computer access despite a genuine

issue over whether the OxBlue Defendants had accessed its computer system

without or in excess of authorization; and (4) granting summary judgment on its

trade secrets misappropriation claim against Mr. Hermann. EarthCam also appeals

the district court’s denial of its motion to reopen forensic discovery, arguing that it




       *
        Honorable C. Lynwood Smith, Jr., United States District Judge for the Northern District
of Alabama, sitting by designation.


                                              2
               Case: 15-11893   Date Filed: 07/27/2017   Page: 3 of 25


should be allowed to ascertain whether certain forensic information was withheld

and altered.

      Following a review of the record and the parties’ briefs, and with the benefit

of oral argument, we affirm.

                                         I

      We exercise plenary review over a district court’s grant of summary

judgment. See Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011). In doing

so, we draw all inferences and review all of the evidence in the light most

favorable to the non-moving party. Id. The party moving for summary judgment

bears the burden of demonstrating that there is no genuine dispute of any material

fact and that it is entitled to judgment as a matter of law. Id. If the evidence

supporting the nonmoving party is merely colorable or not significantly probative,

summary judgment may be granted. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249–50 (1986).

      We review the district court’s denial of a motion to reopen discovery for

abuse of discretion. See Artistic Entm’t, Inc. v. City of Warner Robins, 331 F.3d

1196, 1202 (11th Cir. 2003).

                                         II

      EarthCam raises five issues in its initial brief. We address the specific

arguments advanced by EarthCam and nothing more. See Access Now, Inc. v. Sw.



                                         3
             Case: 15-11893     Date Filed: 07/27/2017   Page: 4 of 25


Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“[A] legal claim or argument

that has not been briefed before the court is deemed abandoned and its merits will

not be addressed.”). Because we write for the parties, we set out only what is

necessary to explain our decision.

                                         A

      EarthCam argues that the district court erroneously granted summary

judgment on its trade secrets misappropriation claim against the OxBlue

Defendants under the Georgia Trade Secrets Act, O.C.G. § 10-1-760 et seq.

Specifically, with respect to two instances of alleged misappropriation (the so-

called “brute force attack” and the “OxBlue 3019” file), EarthCam contends that

the district court’s order was based on arguments not raised by the OxBlue

Defendants: (1) that the information obtained in the 2006 brute force attack lacked

economic value; and (2) that the data in the OxBlue 3019 file was not a trade

secret. The lack of notice, EarthCam contends, deprived it of an opportunity to

respond, in violation of Federal Rule of Civil Procedure 56(f).

      The district court’s order and the motion filed by the OxBlue Defendants

belie EarthCam’s cry of summary judgment by ambush. In the portion of the

summary judgment motion attacking EarthCam’s trade secrets misappropriation

claim, the OxBlue Defendants maintained that EarthCam had to prove “(a) the

existence of a trade secret[ ] (b) that was misappropriated.” D.E. 228-1 at 7. After



                                         4
             Case: 15-11893    Date Filed: 07/27/2017   Page: 5 of 25


defining a “trade secret” as information that derives economic value from not

being generally known to others and that is the subject of reasonable efforts to

keep secret, see id. at 8 (citing O.C.G. § 10-1-761(4)), the OxBlue Defendants

generally argued that none of the information EarthCam identified—including

information obtained in the 2006 brute force attack and the OxBlue 3019 data, see

D.E. 228-20 ¶¶ 2, 5, 8—constituted “trade secrets” because the information was

“public,” belonged to third parties, or was general customer or business

information. See D.E. 228-1 at 7.

      If this general assertion were not enough, the OxBlue Defendants then

lodged specific attacks against the 2006 brute force attack and the OxBlue 3019

data. With respect to the brute force attack, the OxBlue Defendants maintained

that any information they “scraped” from EarthCam’s website was regularly made

public by EarthCam, often for marketing purposes.         See id. at 9–10.    And

information intentionally publicized by EarthCam could not have derived its

economic value from secrecy, as required by § 10-1-761(4). See id. The district

court agreed with this argument, ruling against EarthCam in part because it “ha[d]

not presented any evidence to support that the information gathered in [the brute

force attack of] 2006 even potentially derived economic value from not being

generally known.” D.E. 292 at 31. The district court, in other words, based its

decision in part on an argument explicitly raised by the OxBlue Defendants.



                                        5
              Case: 15-11893     Date Filed: 07/27/2017   Page: 6 of 25


      The OxBlue Defendants similarly contested OxBlue 3019’s status as a trade

secret, insisting throughout the motion that EarthCam had failed to identify what

exactly in the OxBlue 3019 file constituted a trade secret. See D.E. 228-1 at 11–12

(arguing that none of the information Mr. Hermann allegedly gave to OxBlue,

including the OxBlue 3019 file, was a trade secret), 12 n.13 (“[EarthCam] has not

specified what information contained [in OxBlue 3019] is a ‘trade secret.’”)

(citing the OxBlue Defendants’ statement of undisputed material facts in support of

their renewed motion for summary judgment, D.E. 228-2).

      In sum, we conclude that EarthCam was sufficiently on notice that it had to

respond to the contention that the information obtained in the 2006 brute force

attack and the OxBlue 3019 data were not trade secrets under the GTSA. Because

we reject the only two grounds raised by EarthCam for reversing the summary

judgment granted on its trade secrets claim against the OxBlue Defendants, see Br.

of Appellant at 12–13, we affirm that portion of the district court’s order.

                                          B

      According to EarthCam, the OxBlue Defendants moved for summary

judgment solely as to the damages portion of its GTSA claim, so EarthCam

responded in part by arguing that it also sought an injunction prohibiting future use

or disclosure of trade secrets. The district court allegedly refused to consider this

argument on the ground that it was a “newly raised claim.” Br. of Appellant at 23



                                          6
             Case: 15-11893   Date Filed: 07/27/2017   Page: 7 of 25


(quoting D.E. 292 at 35). EarthCam argues that the district court was incorrect

because the request for injunctive relief had previously appeared in the second

amended complaint. See D.E. 117.

      The OxBlue Defendants dispute EarthCam’s characterization of the district

court’s decision. See Br. of Appellees at 27–30. But even assuming everything

played out as EarthCam says it did, reversal is unwarranted because this issue is

mooted by our affirmance of the district court’s grant of summary judgment on the

merits of the GTSA claim against the OxBlue Defendants. By failing on the

merits, EarthCam cannot obtain any relief whatsoever under the GTSA.

                                       C

      EarthCam contends that the OxBlue Defendants violated the Computer

Fraud and Abuse Act, 18 U.S.C. § 1030, in May of 2011 when they accessed the

account webpage of an EarthCam customer, Forest City Ratner.           The CFAA

prohibits, among other things, “intentionally access[ing] a computer without

authorization or [in excess of] authorized access, and . . . obtain[ing] . . .

information.” § 1030(a)(2)(C). EarthCam says that OxBlue personnel captured

and downloaded screenshots of the graphical user-interface running on FCR’s




                                       7
              Case: 15-11893     Date Filed: 07/27/2017    Page: 8 of 25


account webpage. See D.E. 255-4 at 4 ¶ 12 (describing the screenshots allegedly

captured by OxBlue personnel). 1

      It turns out (and it is undisputed), however, that a man by the name of Chip

Foley, who was with FCR, had asked the OxBlue Defendants to troubleshoot

certain issues FCR was having with EarthCam equipment and had provided

OxBlue personnel his account login credentials to do so. See D.E. 255-1 at 47–51

¶¶ 11–23, at 66–67 ¶¶ 93–98. The district court found no CFAA violation given

this evidence, reasoning that the OxBlue Defendants had accessed the account

webpage with FCR’s authorization. The district court also concluded that nothing

in the End-User License Agreement applicable to FCR’s account prohibited FCR

from sharing its login credentials, and that the OxBlue Defendants did not

knowingly violate the EULA’s terms because there was “no evidence that the

OxBlue Defendants were familiar with the EULA, or that the OxBlue Defendants

viewed the EULA when they accessed FCR’s EarthCam account [on May 20 and

21, 2011].” D.E. 292 at 38.

      EarthCam does not dispute that the OxBlue Defendants accessed the account

webpage under FCR’s authorization, and that the EULA did not prohibit FCR from

sharing its login credentials. Even so, EarthCam claims summary judgment was

incorrectly granted for two reasons.

1
 This is the only alleged instance of unauthorized access at issue on appeal. See Br. of
Appellant at 25–26 & n.27 (relying on the FCR access as the basis for the CFAA claim).


                                           8
               Case: 15-11893     Date Filed: 07/27/2017   Page: 9 of 25


         First, EarthCam argues that the access of the OxBlue Defendants was

without authorization because, in order to log on to FCR’s account, they

knowingly circumvented EarthCam’s security measures aimed at blocking OxBlue

personnel from accessing its webpage. See Br. of Appellant at 27. There is

evidence in the record that Mr. McCormack acknowledged that EarthCam was

blocking OxBlue’s IP address and that OxBlue personnel got around this by

masking their IP address. The OxBlue Defendants maintain, however, that this

argument is a complete nonstarter because it was never raised below. See Br. of

Appellees at 34 & n.21.         EarthCam, in response, urges us not to disregard

OxBlue’s furtive evasion of its security measures, arguing that it properly

preserved that argument by presenting the facts to the district court in its response

to the OxBlue Defendants’ motion for summary judgment. See Reply Br. at 17–18

& n.8.

         We agree with the OxBlue Defendants that EarthCam failed to preserve this

argument. EarthCam briefly addressed the OxBlue Defendants’ CFAA arguments

at summary judgment in Part III.B of its response. See D.E. 255 at 21–22. That

portion of the response made only two arguments: (1) that the OxBlue Defendants’

access was unauthorized, even though it was under the auspices of FCR’s

authority, because it violated the EULA; and (2) that there was sufficient evidence

in the record demonstrating that OxBlue personnel had previously viewed and



                                           9
             Case: 15-11893    Date Filed: 07/27/2017   Page: 10 of 25


accepted the EULA. See id. The IP-masking argument, as a basis for CFAA

liability, is nowhere to be found. Because EarthCam failed to press that below, we

will not consider it now. See Resolution Trust Corp. v. Dunmar Corp., 43 F.3d

587, 599 (11th Cir. 1995).

      Second, EarthCam contends that there is a genuine dispute over whether the

OxBlue Defendants were “‘presumably familiar with the terms’ of the EULA”

applicable to FCR’s account, Br. of Appellant at 30 (quoting State Analysis, Inc. v.

Am. Fin. Servs. Assoc., 621 F. Supp. 2d 309, 316 (E.D. Va. 2009)), such that they

can be said to have knowingly violated the EULA’s prohibition against

“downloading screenshots of EarthCam’s software.” Id. At the end of the day, we

are not persuaded.

      EarthCam relies on State Analysis for the proposition that knowingly

violating the terms of a licensing agreement renders access unauthorized. See Br.

of Appellant at 30. But that case is not exactly on point. The licensing agreement

in State Analysis prohibited licensees from sharing their login credentials. See

State Analysis, 621 F. Supp. 2d at 316 (“[The plaintiff-licensor] has pled that under

the terms of their contract, only clients were authorized to use [its] subscription

services . . . .”). And the defendant unquestionably knew this because it had once

been a client of the licensor’s and subject to the same licensing agreement. See id.




                                         10
             Case: 15-11893    Date Filed: 07/27/2017   Page: 11 of 25


The district court concluded that, because the defendant knew of this prohibition, it

could not “hide” behind any authorization derived from the licensee. See id.

       FCR, on the other hand, was not prohibited from sharing its login

credentials. In fact, FCR could have made its account webpage public if it wished.

See D.E. 255-1 at 46 ¶ 5 (citing D.E. 255-4 at 8 ¶ 28). So, in contrast to State

Analysis, where the third-party access was unauthorized from inception by the

licensing agreement, this case presents the much more difficult question of whether

a person who otherwise has authorized access to a computer (as the OxBlue

Defendants undoubtedly had when FCR gave them permission to access its

account) exceeds authorization if he or she uses that access in a way that

contravenes any policy or term of use governing the computer in question (here,

the EULA’s prohibition against downloading screenshots, see Br. of Appellant at

30).

       The CFAA does not define the phrase “without authorization,” but it defines

“exceeds authorized access” as “to access a computer with authorization and to use

such access to obtain or alter information in the computer that the accesser is not

entitled so to obtain or alter.” 18 U.S.C. § 1030(e)(6). We have, in one published

opinion, expounded on what it means to “exceed authorized access.” See United

States v. Rodriguez, 628 F.3d 1258 (11th Cir. 2010). In Rodriguez, the defendant

had access, through his work as a TeleService representative for the Social



                                         11
               Case: 15-11893       Date Filed: 07/27/2017      Page: 12 of 25


Security Administration, to certain SSA databases containing sensitive personal

information. SSA policy authorized the defendant’s access to the databases only

for official business purposes. The defendant knew this, but chose to access the

database and obtain information for nonbusiness reasons. See id. at 1263. We

concluded that the defendant’s access, which had been in furtherance of

nonbusiness purposes, exceeded the authorization the SSA had given him, and

affirmed his conviction under the CFAA. See id. at 1263–64.

       Although it is not entirely clear, one of the lessons from Rodriguez may be

that a person exceeds authorized access if he or she uses the access in a way that

contravenes any policy or term of use governing the computer in question. So,

assuming that the OxBlue Defendants actually violated the EULA, there is an

argument that downloading the screenshots “exceeded authorized access” under

Rodriguez.2

       Even if this is a valid reading of Rodriguez, there is insufficient evidence

that the OxBlue Defendants knowingly violated the EULA, which is (and has been)

EarthCam’s theory of CFAA liability and, therefore, the only argument we are


2
  We decided Rodriguez in 2010 without the benefit of a national discourse on the CFAA. Since
then, several of our sister circuits have roundly criticized decisions like Rodriguez because, in
their view, simply defining “authorized access” according to the terms of use of a software or
program risks criminalizing everyday behavior. See United States v. Valle, 807 F.3d 508, 527
(2d Cir. 2015); WEC Carolina Energy Sols. LLC v. Miller, 687 F.3d 199, 206 (4th Cir. 2012);
United States v. Nosal, 676 F.3d 854, 862–63 (9th Cir. 2012) (en banc). Neither the text, nor the
purpose, nor the legislative history of the CFAA, those courts maintain, requires such a
draconian outcome. We are, of course, bound by Rodriguez, but note its lack of acceptance.


                                               12
             Case: 15-11893   Date Filed: 07/27/2017    Page: 13 of 25


obligated to address on appeal. See Access Now, 385 F.3d at 1330. Under that

theory, we think that EarthCam’s contention that the OxBlue Defendants

“presumably” knew the terms of the EULA governing FCR’s license is too much

of an inferential leap to withstand summary judgment.

      Everyone agrees that OxBlue personnel did not encounter and accept the

EULA when they troubleshot FCR’s issues on May 20 and 21, 2011. See Reply

Br. at 18. But EarthCam says that OxBlue personnel had done so before, as

evidenced by log files showing that users with OxBlue IP addresses had “viewed

and accepted the EULA restrictions ‘numerous’ times between May 2010 and May

2011.” Br. of Appellant at 28 (quoting D.E. 255-4 at 5–6 ¶¶ 17–18). And so, the

argument goes, since OxBlue personnel had accepted the EULA in the past while

accessing other users’ accounts, they must have known that the EULA applied to

FCR’s account on May 20 and 21, 2011. See Reply Br. at 18 (conceding that the

relevant “intrusion” occurred on May 20 and 21, 2011, and that there is no direct

evidence that OxBlue personnel accepted the EULA on those dates). See also D.E.

255-1 at 49 ¶ 19 (describing EarthCam’s access onto FCR’s account as the “May

2011 intrusion”).

      Bill Sharp, EarthCam’s vice president of technology, explained how the

EULA worked. He testified that all users with an EarthCam account must accept

the EULA the very first time they log on to their accounts. See D.E. 255-19 at



                                       13
             Case: 15-11893    Date Filed: 07/27/2017   Page: 14 of 25


147–48. EarthCam’s system automatically prompts them. See id. After accepting

it once, the system does not prompt users again unless there is a change in terms.

See id. But there is no evidence that the OxBlue Defendants knew any of this. The

log files, even in the light most favorable to EarthCam, only indicate that users

with OxBlue’s IP address had accepted the EULA in the past. See D.E. 255-1 at

48 ¶ 16. It is unclear whether the version those users accepted is the same version

that applied to FCR’s account on May 20 and 21, 2011. But even if it was the

same version, nothing in the record indicates that the OxBlue Defendants knew

that the EULA governing FCR’s account was the same one they had previously

accepted. It would not be odd, for instance, if the terms of the EULA varied by

customer, depending on the customer’s needs and bargaining power.

      Unlike the surefire evidence establishing knowledge in State Analysis,

EarthCam’s assertion that the OxBlue Defendants had knowledge of the EULA’s

terms hinges on layers of inference. From the simple fact that users with an

OxBlue IP address had previously accepted the EULA, EarthCam wants us to

allow a jury to find that the OxBlue Defendants knew the specifics of the EULA

governing FCR’s account. In between those two points, however, are a string of

inferences about EarthCam’s knowledge, including knowing that every EarthCam

customer was subject to an EULA, that all customers were all subject to the same

EULA, and that there had not been a new version between logins. We believe this



                                        14
                Case: 15-11893   Date Filed: 07/27/2017   Page: 15 of 25


too attenuated to create a jury question on knowledge. See Salter v. Westra, 904

F.2d 1517, 1525 (11th Cir. 1990) (“When inferences are built upon inferences, the

probability of the last or ultimate inference is attenuated by each underlying

inference.”).

      Accordingly, we affirm the district court’s grant of summary judgment on

EarthCam’s CFAA claim.

                                          D

      EarthCam next argues that the district court erroneously granted summary

judgment on its GTSA claim against Mr. Hermann. The district court made two

rulings as to this particular claim. First, the district court found that EarthCam and

Mr. Hermann had executed a general release on August 13, 2008, that now

precluded EarthCam from relying on any pre-release conduct to substantiate its

GTSA claim.        Second, the district court analyzed the email correspondence

between Mr. Hermann and the OxBlue Defendants after August 13, 2008, and

concluded that none of the information exchanged constituted a trade secret.

EarthCam does not challenge the district court’s interpretation of the general

release. See Br. of Appellant at 31. Instead, EarthCam only appeals the district




                                          15
               Case: 15-11893       Date Filed: 07/27/2017      Page: 16 of 25


court’s conclusion that none of the information Mr. Hermann allegedly provided to

OxBlue in emails after August 13, 2008, constituted a trade secret. 3

       Under the GTSA, a plaintiff must prove that “(1) it had a trade secret and (2)

the opposing party misappropriated the trade secret.”              Camp Creek Hosp. Inns,

Inc. v. Sheraton Franchise Corp., 139 F.3d 1396, 1410 (11th Cir. 1998). The

GTSA defines trade secret as information that derives economic value from not

being well known to others and is the subject of reasonable efforts to maintain its

secrecy. See O.C.G. § 10-1-761(4). “Whether a particular type of information

constitutes a trade secret is a question of fact.” Camp Creek, 139 F.3d at 1410–11.

See also Outside Carpets, Inc. v. Indus. Rug Co., 228 Ga. 263, 267 (1971). That

being said, we have “consistently held that conclusory allegations without specific


3
  In addition to the various emails exchanged after August 13, 2008, EarthCam also argues that
Mr. Hermann gave the OxBlue Defendants trade secrets in a file called OxBlue 3019. The
parties dispute exactly when the OxBlue Defendants obtained the 3019 file. EarthCam says it
was in June of 2009, while the OxBlue Defendants contend that it was in July of 2008. See Br.
of Appellant at 6; Br. of Mr. Hermann at 9. The date of the transfer is important because it
determines whether the general release applies, such that EarthCam may rely on the 3019 file to
substantiate its GTSA claim against Mr. Hermann.

EarthCam’s theory on the date of the transfer stems from an email sent on June 19, 2009, in
which Mr. Hermann asked Mr. McCormack for an FTP site to upload several files. FTP sites,
according to EarthCam, are used to transfer large amounts of data. The 3019 file being a very
large file, EarthCam argues that the “logical[ ] infer[ence]” is that Mr. Hermann transferred the
3019 file using the FTP site, in 2009. See Br. of Appellant at 6.

Yet again, EarthCam overreaches. On its face, the email does not reference the 3019 data. The
capabilities of an FTP site tell us nothing about what the medium was actually used for. Making
conclusions about the 3019 data, without more, is nothing more than sheer speculation. Mr.
McCormack, in contrast, affirmatively testified that he acquired the 3019 file in 2008. See D.E.
256-33 at 373. In short, we agree with the district court that the June 19 email is not enough to
create a jury question on whether the 3019 data was transferred in 2009.


                                               16
             Case: 15-11893    Date Filed: 07/27/2017   Page: 17 of 25


supporting facts have no probative value for a party resisting summary judgment.”

Bazemore v. Jefferson Capital Sys., LLC, 827 F.3d 1325, 1333 (11th Cir. 2016)

(internal quotation marks omitted).

      The district court granted summary judgment after concluding that the

emails only contained general information that Mr. Hermann had learned during

his tenure with EarthCam. Information stored in an employee’s mind, the district

court explained, was not protected by the GTSA. See Manuel v. Convergys Corp.,

430 F.3d 1132, 1140 (11th Cir. 2005) (collecting Georgia cases holding that the

GTSA does not prohibit a former employee from exploiting the knowledge he or

she accumulated during the prior employment). EarthCam, citing several emails as

evidence, argues that the district court incorrectly characterized the exchanges as

information “in [Mr. Hermann’s] head.” Br. of Appellant at 32.

      The debate over whether the information was truly in Mr. Hermann’s head is

a sideshow because, as the district court recognized, even if we agree that Mr.

Hermann was not merely recalling general information from memory, EarthCam

did not provide sufficient evidence demonstrating that the email correspondence

after August 13, 2008, contained trade secrets. See D.E. 292 at 53 (describing the




                                        17
              Case: 15-11893       Date Filed: 07/27/2017     Page: 18 of 25


email correspondence from 2009–2010 as suffering from the same flaw as the

other evidence presented by EarthCam). 4

       Almost exclusively, EarthCam relies on an affidavit by Mr. Sharp to

establish that the emails contained trade secrets. See D.E. 256-3. See also D.E.

256-1. His affidavit is littered with conclusory allegations, all following the same

script. First, Mr. Sharp vaguely alleges that Mr. Hermann gave away some kind of

information, such as EarthCam’s “revenue sources and income model.” D.E. 256-

3 at 17 ¶ 54. Then, he labels the information a “proprietary trade secret.” Id. at

16–18 ¶¶ 53–55, 58–62. And finally, instead of fleshing out what he means, Mr.

Sharp flatly declares that the particular piece of information “was not publicly

available and gave EarthCam a competitive advantage.” Id. at 16–19 ¶¶ 53–62.

This sort of conclusory labeling and bare recitation of a statutory definition is

precisely the kind of evidence that we have held cannot withstand summary

judgment. See Bazemore, 827 F.3d at 1333.

       As an example of the circular nature of EarthCam’s evidence, take an email

sent by Mr. Hermann referencing EarthCam’s use of timers in its solar system. See

D.E. 230-21. The parties dispute whether this information is a trade secret. At

summary judgment, Mr. Hermann argued that the information is not a trade secret
4
  For purposes of our review of EarthCam’s GTSA claim against Mr. Hermann, these post-
release emails are the only evidence EarthCam has left to substantiate its claim and survive
summary judgment. Recall that EarthCam has abandoned a GTSA claim against Mr. Hermann
based on pre-release misappropriation, and that we have agreed with the district court that no
reasonable juror could find that the OxBlue 3019 file was transferred after the release.


                                             18
             Case: 15-11893    Date Filed: 07/27/2017   Page: 19 of 25


because any purchaser of an EarthCam camera would know about the timer. To

support his contention, Mr. Hermann cited the deposition of Mr. McCormack, in

which he explained that the use of timers in these systems is “standard” and that

OxBlue itself had an integrated timer for purposes of making its systems more

efficient. See D.E. 230-1 at 4 ¶ 28 (citing D.E. 230-7 at 12). Mr. McCormack

further explained that the timers themselves are made by a company called Dial,

and that the integrated timer is provided by SunWize. See D.E. 230-7 at 13. If

these factual allegations are true, then the information disclosed by Mr. Hermann is

not protected because information available in the public domain, such as

information sold to customers or known throughout the industry, does not

constitute a trade secret. See Roboserve, Ltd. v. Tom’s Foods, Inc., 940 F.2d 1441,

1454 (11th Cir. 1991) (explaining that placing information in the public domain

destroys any reasonable expectation of privacy and is not protected by Georgia

law). Without a genuine dispute as to these facts, then, Mr. Hermann would be

entitled to summary judgment on EarthCam’s GTSA claim.

      EarthCam responded by alleging, in relevant part, that Mr. Hermann

“provide[d] OxBlue information that EarthCam considered confidential.” D.E.

256-1 at 10. And it supported this allegation with a citation to its own statement of

material facts that reads:

      On October 12, 2009, Hermann provided information EarthCam
      considered confidential on EarthCam’s solar timer system and the

                                         19
             Case: 15-11893     Date Filed: 07/27/2017    Page: 20 of 25


      way in which EarthCam received better run times and performance
      from their systems.

Id. at 33 ¶ 88.     But allegations in a party’s statement of material facts are

themselves not evidence. See Fed. R. Civ. P. 56(c)(1)(A). Such statements require

a foundation in the record. See id. The only record support cited by EarthCam was

to the very same email at issue. See D.E. 256-1 at 33 ¶ 88 (citing Exhibit 45, D.E.

256-50); D.E. 256-50. That email tells us what Mr. Hermann communicated to

Mr. McCormack, but it does not explain why the information is a trade secret, nor

does it refute Mr. McCormack’s testimony (cited by Mr. Hermann) that the timers

were industry standard, that OxBlue’s systems already used integrated timers, and

that the timers were manufactured and provided by third-party vendors.

      EarthCam’s other allegations about the timer similarly fail to create a

genuine dispute. Immediately after it asserted (with no evidentiary support) that

the timer was “confidential,” EarthCam repeated its usual incantation that the

information on the timer “was not publicly available and gave EarthCam a

competitive advantage.” D.E. 256-1 at 33 ¶ 89. And, in support, it cites none

other than Mr. Sharp’s own verbatim recitation of this conclusory statement. See

id. (citing Exhibit 3, D.E. 256-3, ¶ 61); D.E. 256-3 at 19 ¶ 61.

      This exercise in tautology is not limited to the disclosure of the timer.

Nearly every assertion on the information disclosed in the post-release emails

eventually makes its way back to Mr. Sharp’s affidavit. See, e.g., D.E. 256-1 at

                                          20
             Case: 15-11893    Date Filed: 07/27/2017    Page: 21 of 25


29–33 ¶¶ 61, 63, 67, 69, 71, 77, 79, 81, 83, 85, 89, 91. Declaring that something

is confidential and a trade secret is not the same thing as providing evidence that

the information (a) “is not commonly known by or available to the public,” (b)

“[d]erives economic value . . . from not being generally known,” and (c) “[i]s the

subject of efforts that are reasonable under the circumstances to maintain its

secrecy.” See O.C.G. § 10-1-761. And so, we agree with the district court that

EarthCam has failed to provide sufficient evidence from which a reasonable juror

could conclude that Mr. Hermann disclosed, in the email correspondence after

August 13, 2008, EarthCam’s trade secrets.

                                         E

      EarthCam appeals the denial of its motion to reopen discovery. According

to EarthCam, it was entitled to reopen discovery because John deCraen, the

OxBlue Defendants’ computer forensic expert, violated the forensic investigation

protocol the parties had agreed upon in several ways: first, by failing to turn over

all of the 3019 data he encountered during his forensic analysis; second, for the

3019 data he did produce, by providing an incomplete image of the device that

contained the data, which made it impossible for EarthCam’s expert to determine

what exactly was done with the data; and third, by not following and applying

industry standard practices in his analysis. We conclude that the district court did

not abuse its discretion in denying EarthCam’s motion.



                                        21
              Case: 15-11893   Date Filed: 07/27/2017   Page: 22 of 25


      When a party fails to complete discovery in time, it may move to reopen

discovery and the court may, “for good cause,” grant the motion if the party shows

that it failed “because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(2). The

Supreme Court has generally instructed courts to consider four factors in

determining whether a party has shown excusable neglect: (1) the danger of

prejudice to the nonmovant; (2) the length of the delay and its potential impact on

judicial proceedings; (3) the reason for the delay, including whether it was within

the reasonable control of the movant; and (4) whether the movant acted in good

faith. See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380,

395 (1993).

      EarthCam bears significant responsibility for failing to complete forensic

discovery within the original period prescribed by the district court. EarthCam

filed this lawsuit on July 12, 2011, and discovery did not end until August 30,

2013, after several extensions by the district court. See, e.g., D.E. 27; D.E. 189;

D.E. 202. Forensic discovery was pursuant to an investigation protocol that the

parties, together with a court-appointed computer forensic mediator, had negotiated

and agreed upon.     See D.E. 249-8.      The OxBlue Defendants produced the

information required by the protocol in May of 2013, but EarthCam did not move

to reopen discovery until October 1, 2013.




                                        22
             Case: 15-11893    Date Filed: 07/27/2017   Page: 23 of 25


      Part of EarthCam’s justification for the delay was that it did not know of

several alleged shortcomings in the OxBlue Defendants’ forensic production until

it deposed Mr. deCraen. See D.E. 292 at 71. It is not entirely clear why EarthCam

could not figure out the alleged shortcomings sooner, especially since it had

already retained its own computer forensic expert, Jim Persinger. Mr. Persinger, at

least as contemplated by the investigation protocol, played a significant role in

reviewing Mr. deCraen’s production.       More importantly, as the district court

pointed out, EarthCam chose to depose Mr. deCraen on the last day of discovery.

See id. So even if a deposition was necessary, it was EarthCam’s fault for not

deposing him sooner.

      Additionally, at the time of the motion, the OxBlue Defendants had already

filed two fully-briefed motions for summary judgment. The district court had

previously denied, without prejudice, the OxBlue Defendants’ motion for summary

judgment after it granted EarthCam’s motion to expand discovery and designate

Mr. Persinger (whom the district court allowed EarthCam to designate after the

initial discovery period, see D.E. 189 at 10, 12–14) as its computer forensic expert

witness. See D.E. 202 at 2 n.1. Like their first motion, the OxBlue Defendants’

second motion would most likely have been rendered moot by additional

discovery. In light of EarthCam’s unjustified delay, it would have been prejudicial




                                        23
              Case: 15-11893   Date Filed: 07/27/2017   Page: 24 of 25


to require the OxBlue Defendants to brief and file a third motion for summary

judgment.

        We also doubt EarthCam’s contention that Mr. deCraen’s performance was

substandard. Mr. deCraen’s forensic production was pursuant to a protocol that he

crafted along with Mr. Persinger and a neutral court expert.        Mr. deCraen’s

techniques, and any problems EarthCam may have had with them, could and

should have been addressed upfront. Yet EarthCam never challenged, by way of a

Daubert motion, Mr. deCraen’s capabilities as an expert at any time before the

district court. It cannot do so now in stoppage time.

        Finally, try as it may to paint its request for additional discovery as a

necessary byproduct of austere discovery orders, we are not convinced by

EarthCam’s arguments. Because the impact on judicial proceedings of extending

discovery varies from case to case, district courts have considerable leeway in

handling discovery matters. The district court in this case struck a careful balance

between unwieldy discovery costs and the search for truth. It allowed considerable

and lengthy forensic discovery of several computer devices that EarthCam

believed to be involved in the alleged computer attacks. And it did so with the aid

of both neutral and partisan experts (four computer forensic experts have worked

on this case at one point or another), several of whom filed expert reports in this

case.



                                         24
             Case: 15-11893     Date Filed: 07/27/2017   Page: 25 of 25


      On this record, and given the protracted nature of this litigation and the

district court’s thorough order, we do not find an abuse of discretion. See Macklin

v. Singletary, 24 F.3d 1307, 1311 (11th Cir. 1994) (explaining that the abuse of

discretion standard allows a “range of choice” for the district court as long as there

is no “clear error of judgment”) (citation and internal quotation marks omitted).

                                         III

      For these reasons, we affirm the district court’s grant of summary judgment.

      AFFIRMED.




                                         25